I concur in the decree, affirming the verdict and sentence in this case, because I am convinced that no injustice resulted from any error in the rulings of the judge, if in fact any such error was committed. I do not, however, concur in all that is said in the prevailing opinion. My opinion is that such testimony as that which is referred to in bill of exception No. 3 is hearsay evidence, and is not admissible; but any harm that might have resulted from the hearing of the testimony in this case was avoided by the prompt admonition of the judge to the jury, at the request of the attorney for the defendant, that the testimony was "absolutely hearsay and totally irrelevant," and should be disregarded by the jury. Referring to bill of exception No. 5, my opinion is that the judge should have disapproved the character of argument made by the assistant district attorney, and should have complied with the request of the defendant's attorney, to admonish the jury to disregard the argument. But I do not believe that the verdict of the jury was influenced by the argument complained of. I subscribe to the ruling on bill of exception No. 4 on the ground only that the special charge which the judge was requested to give, and which he refused to give, was covered by his general charge to the jury. *Page 488